Exhibit 10.1

MARKER THERAPEUTICS, INC.

STOCK OPTION GRANT NOTICE

(2020 EQUITY INCENTIVE PLAN)

Marker Therapeutics, Inc. (the “Company”), pursuant to its 2020 Equity Incentive
Plan (the “Plan”), has granted to you (“Optionholder”) an option to purchase the
number of shares of the Common Stock set forth below (the “Option”).  Your
Option is subject to all of the terms and conditions as set forth herein and in
the Plan, and the Stock Option Agreement and the Notice of Exercise, all of
which are attached hereto and incorporated herein in their entirety.
 Capitalized terms not explicitly defined herein but defined in the Plan or the
Stock Option Agreement shall have the meanings set forth in the Plan or the
Stock Option Agreement, as applicable.



Optionholder:

   



Date of Grant:





Vesting Commencement Date:





Number of Shares of Common Stock Subject to Option:





Exercise Price (Per Share):





Total Exercise Price:





Expiration Date:







Type of Grant:           [Incentive Stock Option] OR [Nonstatutory Stock Option]

Exercise and

Vesting Schedule:      Subject to the Optionholder’s Continuous Service through
each applicable vesting date, the Option will vest as follows:

[__________________________________________________________________________]

Optionholder Acknowledgements:  By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:

●The Option is governed by this Stock Option Grant Notice, and the provisions of
the Plan and the Stock Option Agreement and the Notice of Exercise, all of which
are made a part of this document.  Unless otherwise provided in the Plan, this
Grant Notice and the Stock Option Agreement (together, the “Option Agreement”)
may not be modified, amended or revised except in a writing signed by you and a
duly authorized officer of the Company.

●If the Option is an Incentive Stock Option, it (plus other outstanding
Incentive Stock Options granted to you) cannot be first exercisable for more
than $100,000 in value (measured by exercise price) in any calendar year.  Any
excess over $100,000 is a Nonstatutory Stock Option.

●You consent to receive this Grant Notice, the Stock Option Agreement, the Plan,
the Prospectus and any other Plan-related documents by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.

●You have read and are familiar with the provisions of the Plan, the Stock
Option Agreement, the Notice of Exercise and the Prospectus.  In the event of
any conflict between the provisions in this Grant Notice, the Option Agreement,
the Notice of Exercise, or the Prospectus and the terms of the Plan, the terms
of the Plan shall control.

●The Option Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or





--------------------------------------------------------------------------------

representations on that subject with the exception of other equity awards
previously granted to you and any written employment agreement, offer letter,
severance agreement, written severance plan or policy, or other written
agreement between the Company and you in each case that specifies the terms that
should govern this Option.

●Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
Uniform Electronic Transactions Act or other applicable law) or other
transmission method and any counterpart so delivered will be deemed to have been
duly and validly delivered and be valid and effective for all purposes.





MARKER THERAPEUTICS, INC.



OPTIONHOLDER:







By:









Signature



Signature

Title:





Date:



Date:











ATTACHMENTS:  Stock Option Agreement, 2020 Equity Incentive Plan, Notice of
Exercise





--------------------------------------------------------------------------------

ATTACHMENT I

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

ATTACHMENT II

2020 EQUITY INCENTIVE PLAN





--------------------------------------------------------------------------------

MARKER THERAPEUTICS, INC.

2020 EQUITY INCENTIVE PLAN



STOCK OPTION AGREEMENT

As reflected by your Stock Option Grant Notice (“Grant Notice”) Marker
Therapeutics, Inc. (the “Company”) has granted you an option under its 2020
Equity Incentive Plan (the “Plan”) to purchase a number of shares of Common
Stock at the exercise price indicated in your Grant Notice (the “Option”).
 Capitalized terms not explicitly defined in this Agreement but defined in the
Grant Notice or the Plan shall have the meanings set forth in the Grant Notice
or Plan, as applicable.  The terms of your Option as specified in the Grant
Notice and this Stock Option Agreement constitute your Option Agreement.

The general terms and conditions applicable to your Option are as follows:

1.         GOVERNING PLAN DOCUMENT.  Your Option is subject to all the
provisions of the Plan, including but not limited to the provisions in:

(a)        Section 6 regarding the impact of a Capitalization Adjustment,
dissolution, liquidation, or Corporate Transaction on your Option;

(b)       Section 9(e) regarding the Company’s retained rights to terminate your
Continuous Service notwithstanding the grant of the Option; and

(c)        Section 8(c) regarding the tax consequences of your Option.

Your Option is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the Option Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

2.         EXERCISE.

(a)        You may generally exercise the vested portion of your Option for
whole shares of Common Stock at any time during its term by delivery of payment
of the exercise price and applicable withholding taxes and other required
documentation to the Plan Administrator in accordance with the exercise
procedures established by the Plan Administrator, which may include an
electronic submission.  Please review Sections 4(i), 4(j) and 7(b)(v) of the
Plan, which may restrict or prohibit your ability to exercise your Option during
certain periods.

(b)       To the extent permitted by Applicable Law, you may pay your Option
exercise price as follows:

(i)         cash, check, bank draft or money order;



--------------------------------------------------------------------------------

(ii)       subject to Company and/or Committee consent at the time of exercise,
pursuant to a “cashless exercise” program as further described in Section
4(c)(ii) of the Plan if at the time of exercise the Common Stock is publicly
traded;

(iii)      subject to Company and/or Committee consent at the time of exercise,
by delivery of previously owned shares of Common Stock as further described in
Section 4(c)(iii) of the Plan; or

(iv)       subject to Company and/or Committee consent at the time of exercise,
if the Option is a Nonstatutory Stock Option, by a “net exercise” arrangement as
further described in Section 4(c)(iv) of the Plan.

3.         TERM.  You may not exercise your Option before the commencement of
its term or after its term expires.  The term of your option commences on the
Date of Grant and expires upon the earliest of the following:

(a)        immediately upon the termination of your Continuous Service for
Cause;

(b)       three months after the termination of your Continuous Service for any
reason other than Cause, Disability or death;

(c)        12 months after the termination of your Continuous Service due to
your Disability;

(d)       18 months after your death if you die during your Continuous Service;

(e)        immediately upon a Corporate Transaction if the Board has determined
that the Option will terminate in connection with a Corporate Transaction,

(f)        the Expiration Date indicated in your Grant Notice; or

(g)        the day before the 10th anniversary of the Date of Grant.

Notwithstanding the foregoing, if you die during the period provided in Section
3(b) or 3(c) above, the term of your Option shall not expire until the earlier
of (i) eighteen months after your death, (ii) upon any termination of the Option
in connection with a Corporate Transaction, (iii) the Expiration Date indicated
in your Grant Notice, or (iv) the day before the tenth anniversary of the Date
of Grant.  Additionally, the Post-Termination Exercise Period of your Option may
be extended as provided in Section 4(i) of the Plan.

To obtain the federal income tax advantages associated with an Incentive Stock
Option, the Code requires that at all times beginning on the date of grant of
your Option and ending on the day three months before the date of your Option’s
exercise, you must be an employee of the Company or an Affiliate, except in the
event of your death or Disability.  If the Company provides for the extended
exercisability of your Option under certain circumstances for your benefit, your
Option will not necessarily be treated as an Incentive Stock Option if you
exercise your Option more than three months after the date your employment
terminates.



--------------------------------------------------------------------------------

4.         WITHHOLDING OBLIGATIONS.  As further provided in Section 8 of the
Plan: (a) you may not exercise your Option unless the applicable tax withholding
obligations are satisfied, and (b) at the time you exercise your Option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations, if any, which arise in connection with the exercise of
your Option in accordance with the withholding procedures established by the
Company.  Accordingly, you may not be able to exercise your Option even though
the Option is vested, and the Company shall have no obligation to issue shares
of Common Stock subject to your Option, unless and until such obligations are
satisfied.  In the event that the amount of the Company’s withholding obligation
in connection with your Option was greater than the amount actually withheld by
the Company, you agree to indemnify and hold the Company harmless from any
failure by the Company to withhold the proper amount.

5.         INCENTIVE STOCK OPTION DISPOSITION REQUIREMENT.  If your option is an
Incentive Stock Option, you must notify the Company in writing within 15 days
after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two years after the date
of your option grant or within one year after such shares of Common Stock are
transferred upon exercise of your option.

6.         TRANSFERABILITY.  Except as otherwise provided in Section 4(e) of the
Plan, your Option is not transferable, except by will or by the applicable laws
of descent and distribution, and is exercisable during your life only by you.

7.         CORPORATE TRANSACTION.  Your Option is subject to the terms of any
agreement governing a Corporate Transaction involving the Company, including,
without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

8.         NO LIABILITY FOR TAXES.  As a condition to accepting the Option, you
hereby (a) agree to not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates related to tax liabilities arising
from the Option or other Company compensation and (b) acknowledge that you were
advised to consult with your own personal tax, financial and other legal
advisors regarding the tax consequences of the Option and have either done so or
knowingly and voluntarily declined to do so. Additionally, you acknowledge that
the Option is exempt from Section 409A only if the exercise price is at least
equal to the “fair market value” of the Common Stock on the date of grant as
determined by the Internal Revenue Service and there is no other impermissible
deferral of compensation associated with the Option.  Additionally, as a
condition to accepting the Option, you agree not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates in the event
that the Internal Revenue Service asserts that such exercise is less than the
“fair market value” of the Common Stock on the date of grant as subsequently
determined by the Internal Revenue Service.



--------------------------------------------------------------------------------

9.         SEVERABILITY.  If any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid

10.       OTHER DOCUMENTS.  You hereby acknowledge receipt of or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus.  In
addition, you acknowledge receipt of the Company’s Trading Policy.

11.       QUESTIONS. If you have questions regarding these or any other terms
and conditions applicable to your Option, including a summary of the applicable
federal income tax consequences please see the Prospectus.

* * * *





--------------------------------------------------------------------------------

ATTACHMENT III

NOTICE OF EXERCISE

--------------------------------------------------------------------------------